DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi et al. (JP 2004-204154). Because Iuchi et al. is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Iuchi et al. teach a crosslinked polyolefin resin foam (page 1, line 14).  The crosslinked polyolefin resin foam has a middle layer portion excluding a portion from both sides. See page 8, lines 306-308. This means that the foam has an opposing first surface and second surface region and an intermediate region disposed there between. The average cell diameter of the middle layer portion, excluding the portion from both sides (first and second surface regions on opposite sides of the middle region) is 
It is noted that paragraph 52 of the instant specification equates a degree of crosslinking to a gel content. Iuchi teaches the surface layer portion has a higher gel fraction than the middle layer, which corresponds to a higher crosslinking of the surface portion than the middle portion (pg. 5, lines 187-190). Iuchi teaches the difference between the degree of crosslinking (i.e., gel content) of the surface portion and the degree of crosslinking of the middle portion is 3% or more, more preferably 10% or more and preferably 50% or less, more preferably 30% or less (pg. 5). A difference of 10% between the degree of crosslinking of the surface portion and the middle portion corresponds to a ratio of crosslinking (i.e., gel content) of 90%. When the surface is 100, then 10% difference of the middle is 90, and then 90/100 is 0.90, or 90%. A difference of 50% between the degree of crosslinking of the surface portion and the middle portion corresponds to a ratio of crosslinking (i.e., gel content) of 50%. Thus, the teachings of Iuchi corresponds to a ratio of gel content of the middle portion to a surface portion of 50-90%, which overlaps the claimed range of instant claims 1-2. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Iuchi et al. to produce closed-cell, crosslinked polyolefin resin sheets having a ratio of gel content of an intermediate (i.e.middle) region of the foam sheet versus the average gel content of the first surface region and second surface, which meets the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Iuchi teaches that the upper limit of the ratio of the bubble diameter of the middle region to the bubble diameter in each of the surface regions is preferably 4 times or less (page 9, lines 4-5), with the lower limit of the bubble diameter of the middle region to the bubble diameter in each of the surface regions being at least double (2 or more). This is a preferable range of ratio of the bubble diameter of the middle region to the bubble diameter in each of the surface regions of from 200% to 400%. This meets instant claims 3 and 19.
The preferable range of ratio of the bubble diameter of the middle region to the bubble diameter in each of the surface regions is from 200% to 400%.  This overlaps the range of instant claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Iuchi et al. to produce closed-cell, crosslinked polyolefin resin sheets having a ratio of average cell size of intermediate (middle) region of the foam sheet versus the average cell size of the first surface region and second surface, which meets the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The density of the foams of Iuchi et al. is preferably from 0.01 to 0.1 g/cm3, which is a range of from about 0.62 pcf to 62 pcf. This overlaps the density of instant claims 8 and 9. It would have been obvious to one of ordinary skill in the art, based on the teachings of Iuchi et al. to produce closed-cell, crosslinked polyolefin resin sheets having density which meets the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The foams of Iuchi are closed-cell, crosslinked polyolefin foam sheets which have a ratio of gel content and a ratio of average cell size which meets the requirements of instant claims 1-4. The foams have a density which meets instant claims 9-10. The foams of Iuchi et al., therefore, appear to be identical to that of the instant claims, and will therefore necessarily have the same properties as the foams of the instant claims, including a splitting force strength as required by instant claims 10-12; a T peel strength as required in instant claims 13-15; and the properties recited in instant claims 5-7 and 20. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regards to instant claim 16, Iuchi et al. teach a closed cell polyolefin foam sheet having an opposing first surface region and second surface region and an intermediate region disposed there between, wherein the surface layer portion (each surface layer portion on each side of the middle layer; see page 5 of the attached translation) has a higher gel fraction than the middle layer portion (see page 5, lines 178-182). The limitation “to enable a controlled tear propagation within the intermediate region when a splitting force is applied to the closed cell crosslinked foam sheet,” this is an intended use/property of having an intermediate (i.e. middle) region of the foam sheet having a gel content lower than an average gel content of the first surface region and the second surface region opposite the first region with the middle layer between the surface regions. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Iuchi teach a foam having the structure and properties as recited in instant claim 16. This structure is capable of enabling a controlled tear propagation within the intermediate region when a splitting force is applied to the closed cell crosslinked foam sheet as recited in instant claim 16. 
With regards to claims 17-18, it that paragraph 52 of the instant specification equates a degree of crosslinking to a gel content. Iuchi teaches the surface layer portion has a higher gel fraction than the middle layer, which corresponds to a higher crosslinking of the surface portion than the middle portion (pg. 5, lines 187-190). Iuchi teaches the difference between the degree of crosslinking (i.e., gel content) of the surface portion and the degree of crosslinking of the middle portion is 3% or more, more preferably 10% or more and preferably 50% or less, more preferably 30% or less (pg. 5). A difference of 10% between the degree of crosslinking of the surface portion and the middle portion corresponds to a ratio of crosslinking (i.e., gel content) of 90%. When the surface is 100, then 10% difference of the middle is 90, and then 90/100 is 0.90, or 90%. A difference of 50% between the degree of crosslinking of the surface portion and the middle portion corresponds to a ratio of crosslinking (i.e., gel content) of 50%. Thus, the teachings of Iuchi corresponds to a ratio of gel content of the middle portion to a surface portion of 50-90%, which overlaps the claimed range of instant claims 17-18. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Iuchi et al. to produce closed-cell, crosslinked polyolefin resin sheets having a ratio of gel content of an intermediate (i.e. middle) region of the foam sheet versus the average gel content of the first surface region and second surface, which meets the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766